Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 9 – 13, and 16 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0097082 issued to Billa (hereinafter referred to as Billa).



As to claim 1, Billa discloses a non-transitory memory storing instructions (memory, see Billa: Para. 0049); and 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations (one or more processors, see Billa: Para. 0049) comprising: 
receiving, from a client device, a request for data objects (request for data, see Billa: Para. 0052 – 0054); 
calculating a number of data objects to be returned to the client device based on the request for data objects (maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table);
performing a first query with a distributed search engine to search a distributed index for the data objects based on at least a first portion of the number of the data objects (search and retrieval of data relevant to the query using the index, see Billa: Para. 0074 - 0078);
writing each data object from a first data object set returned by the distributed search engine from the distributed index to an output buffer (output interface for resulting data elements for stream data units, see Billa: Para. 0062 and included Table, and result buffer for output elements, see Billa: Para. 0159 – 0160 and 0170); and 



sending, via a streaming connection, the data objects stored in the output buffer when a first condition is satisfied (results are sent as data flow of stream data units, see Billa: Para. 0074 – 0078, and distributed data sources for data streaming, see Billa: Para. 0034, 0052 – 0054 and 0074 – 0078, and data at the distributed data sources are written and read as shards, see Billa: Para. 0068 – 0071).

As to claim 2, Billa discloses determining, in response to the sending the data objects stored in the output buffer when the first condition is satisfied, that the first data object set has not been completely sent to the client device (determining if more matching payload bytes are present in the payload buffer, see Billa: Para. 0159 - 0170);
writing remaining data objects of the first data object set to the output buffer (writing matches to the result buffer, see Billa: Para. 0159 - 0170); and 
sending, via the streaming connection, the remaining data objects stored in the output buffer when a final data object of the first data object set is written to the output buffer (when the last match of the search has resulted and/or the result buffer is full, the result return work unit is sent, see Billa: Para. 0159 - 0170).

As to claim 3, Billa discloses wherein the operations further comprise: 
determining, from the number of data objects to be returned to the client device and a predetermined data object set capacity, that a plurality of data object sets is required to satisfy the request for the data objects (maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table);
in response to the sending the data objects stored in the output buffer when the first condition is satisfied and the first condition is that a last data object of the first data object set is written to the output buffer (when the last match of the search has resulted and/or the result buffer is full, the result return work unit is sent, see Billa: Para. 0159 - 0170), performing a second query with the distributed search engine to search the distributed index for the data objects having identifiers that are subsequent to an identifier for the last data object of the first data object set (performing the next search work unit for output, see Para. 0181 - 0184);
writing each data object from a second data object set to the output buffer (each search work unit results are processed into the result buffer, see Billa: Para. 0181 - 0184); and 
sending, via the streaming connection, the data objects stored in the output buffer when a second condition is satisfied (when the work unit stack frame is searched, matches are processed into the result buffer, see Billa: Para. 0181 - 0184).

As to claim 4, Billa discloses wherein the operations further comprise: 
terminating the streaming connection when all of the data objects that satisfy the request for the data objects have been sent (terminating the stream at a consumer after sequential operations are complete, see Billa: Para. 0089 and 0091, 0238 – 0240).

As to claim 5, Billa discloses wherein each data object includes a respective JavaScript Object Notation (JSON) object (JSON interface for the data sources, see Billa: Para. 0053).

As to claim 6, Billa discloses wherein the first condition is satisfied when an available storage of the output buffer is at a capacity condition (when the result buffer is full, the result return work unit is sent, see Billa: Para. 0159 - 0170).

As to claim 7, Billa discloses wherein the calculating the number of data objects to be returned to the client device based on the request for data objects includes performing a count query with the distributed index before performing the first query (determining the maximum number of permissible incoming data elements, see Billa: Para. 0062 – 0063 and included Table).

As to claim 9, Billa discloses comprising receiving, by a computing device, a request for data objects (request for data, see Billa: Para. 0052 – 0054);
performing, by the computing device, a first query with a distributed search engine to search a distributed index for the data objects (search and retrieval of data relevant to the query using the index, see Billa: Para. 0074 - 0078), wherein the first query has a predetermined maximum number of data objects (maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table); and 
transmitting, by the computing device, one or more chunks of the data objects for the first query as the data objects for the first query are returned by the distributed search engine from the distributed index, wherein each of the one or more chunks includes one or more data objects for the first query (results are sent as data flow of stream data units, see Billa: Para. 0074 – 0078, and distributed data sources for data streaming, see Billa: Para. 0034, 0052 – 0054 and 0074 – 0078, and data at the distributed data sources are written and read as shards, see Billa: Para. 0068 – 0071).

As to claim 10, Billa discloses writing, by the computing device, each data object for the first query returned by the distributed search engine from the distributed index to an output buffer (output interface for resulting data elements for stream data units, see Billa: Para. 0062 and included Table, and result buffer for output elements, see Billa: Para. 0159 – 0160 and 0170), wherein each chunk of the data objects for the first query includes the data objects included in the output buffer when the output buffer satisfies a condition (return work unit (returned results) are generated when the result buffer of matching results is full, see Billa: Para. 0159 – 0160 and 0170).

As to claim 11, Billa discloses wherein the condition is satisfied when the output buffer is full or when a last data object for the first query is included in the output buffer (return work unit (returned results) are generated when the result buffer of matching results is full, see Billa: Para. 0159 – 0160 and 0170).

As to claim 12, Billa discloses determining, by the computing device, that the first query has not satisfied the request for the data objects (if the result buffer is not full, additional search work units are processed, see Billa: Para. 0181 - 0184);
performing, by the computing device, a second query with the distributed search engine to search the distributed index for the data objects and for data objects having identifiers that are subsequent to an identifier for a last data object for the first query (performing the next search work unit for output, see Para. 0181 – 0184, and each search work unit results are processed into the result buffer, see Billa: Para. 0181 - 0184); and 
transmitting, by the computing device, one or more chunks of the data objects for the second query as the data objects for the second query are returned by the distributed search engine from the distributed index (when the work unit stack frame is searched, matches are processed into the result buffer, see Billa: Para. 0181 - 0184).

As to claim 13, Billa discloses terminating, by the computing device, a streaming connection with a client computing device on which the transmitting is performed when all the data objects that satisfy the request for the data objects have been transmitted (terminating the stream at a consumer after sequential operations are complete, see Billa: Para. 0089 and 0091, 0238 – 0240).


As to claim 16, Billa discloses receiving a request for a plurality of data objects (request for data, see Billa: Para. 0052 – 0054); 
performing a first query with a distributed search engine to search a distributed index for the plurality of data objects (search and retrieval of data relevant to the query using the index, see Billa: Para. 0074 - 0078), wherein the first query has a predetermined maximum number of data objects (maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table);
transmitting the data objects for the first query as the data objects for the first query are returned by the distributed search engine from the distributed index (results are sent as data flow of stream data units, see Billa: Para. 0074 – 0078, and distributed data sources for data streaming, see Billa: Para. 0034, 0052 – 0054 and 0074 – 0078, and data at the distributed data sources are written and read as shards, see Billa: Para. 0068 – 0071);
determining that the first query has not satisfied the plurality of data objects (if the result buffer is not full, additional search work units are processed, see Billa: Para. 0181 - 0184); 
performing a second query with the distributed search engine to search the distributed index for the remaining data objects of the plurality of data objects in the request, wherein the remaining data objects have identifiers that are subsequent to an identifier for the last data object for the first query (performing the next search work unit for output, see Para. 0181 – 0184, and each search work unit results are processed into the result buffer, see Billa: Para. 0181 - 0184); and 
transmitting the data objects for the second query as the data objects for the second query are returned by the distributed search engine from the distributed index (when the work unit stack frame is searched, matches are processed into the result buffer, see Billa: Para. 0181 - 0184).

As to claim 17, Billa discloses wherein the operations further comprise: 
writing each data object for the first query returned by the distributed search engine from the distributed index to an output buffer output interface for resulting data elements for stream data units, see Billa: Para. 0062 and included Table, and result buffer for output elements, see Billa: Para. 0159 – 0160 and 0170), wherein the data objects streamed includes the data objects included in the output buffer when the output buffer satisfies a condition (return work unit (returned results) are generated when the result buffer of matching results is full, see Billa: Para. 0159 – 0160 and 0170).

As to claim 18, Billa discloses wherein the condition is satisfied when an available storage of the output buffer satisfies a capacity threshold or when the last data object for the first query is included in the output buffer (return work unit (returned results) are generated when the result buffer of matching results is full, see Billa: Para. 0159 – 0160 and 0170).



As to claim 19, Billa discloses wherein the operations further comprise: 
terminating a streaming connection with a client computing device on which the transmitting is performed when all the data objects that satisfy the request for the data objects have been transmitted (terminating the stream at a consumer after sequential operations are complete, see Billa: Para. 0089 and 0091, 0238 – 0240).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billa in view of U.S. Patent Application Publication No. 2019/0065545 issued to Thomas Hazel et al (hereinafter referred to as Hazel).
As to claim 8, Billa discloses wherein the distributed search engine includes an search engine that searches the distributed index and the distributed index includes a cluster of a plurality of nodes where each node of the plurality of nodes includes one or more index shards and where each node of the plurality of nodes stores the data objects as distributed data across the one or more index shards (searching for index information sharded across the LBA nodes to identify one or more LBA nodes with the queried index information, see Billa: Para. 0074 - 0078).
However, Billa does not explicitly disclose wherein the distributed search engine includes an Elasticsearch search engine.
Hazel teaches wherein the distributed search engine includes an Elasticsearch search engine (use of Elasticsearch syntax for the query, see Hazel: Para. 0005, Para. 0164 including the table, Para. 0172 including the table, and searching shards of the database using the distributed index, see Hazel: Para. 0124 – 0125).
Hazel and Billa are analogous due to their disclosure of distributed searching using an index.


Therefore, it would have been obvious to one of ordinary skill in the art to modify Billa’s use of search and retrieval of data relevant to a query using an index with Hazel’s use of Elasticsearch in order to make object storage and retrieval smarter and more capable.

Claim(s) 14 – 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billa in view of U.S. Patent Application Publication No. 2020/0372004 issued to Ronald Barber et al (hereinafter referred to as Barber).
As to claim 14, Billa discloses wherein the first query causes the distributed search engine to search the distributed index for the data objects in the request by: 
providing the request for the data objects to at least one shard of a plurality of shards included in the distributed index that includes a cluster of a plurality of nodes where each node of the plurality of nodes includes one or more shards and where each node of the plurality of nodes stores the data objects as distributed data across the one or more shards, wherein the request includes a request for a predetermined number of data object results (searching for index information sharded across the LBA nodes to identify one or more LBA nodes with the queried index information, see Billa: Para. 0074 – 0078, and maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table).



However, Billa does not explicitly disclose receiving a shard priority queue of data object results from the at least one shard, wherein the shard priority queue includes the predetermined number of data objects results; and determining a global priority queue of data object results based on each shard priority queue of data object results, wherein the global priority queue of data object result includes the predetermined number of data object result, and wherein the data objects identified by the global priority queue are retrieved from the at least one shard, respectively, and provided for the transmitting.
Barber teaches receiving a shard priority queue of data object results from the at least one shard, wherein the shard priority queue includes the predetermined number of data objects results (priority queue for run results returned from each index I the distributed index structure from a predefined threshold of runs, see Barber: Para. 0116 and 0131 – 0137, wherein distributed sharding across the nodes, see Para. 0070 – 0072); and 
determining a global priority queue of data object results based on each shard priority queue of data object results, wherein the global priority queue of data object result includes the predetermined number of data object result, and wherein the data objects identified by the global priority queue are retrieved from the at least one shard, respectively, and provided for the transmitting (priority queue for run results returned from each index I the distributed index structure from a predefined threshold of runs, see Barber: Para. 0116 and 0131 – 0137, wherein distributed sharding across the nodes, see Para. 0070 – 0072).
Barber and Billa are analogous due to their disclosure of distributed searching using an index.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Billa’s use of search and retrieval of data relevant to a query using an index with Barber’s use of a priority queue in order to allow real-time analytics over freshly ingested data.

As to claim 15, Billa modified by Barber discloses wherein the data object results in each shard priority queue not used in the global priority queue are discarded (Once keys are ordered, the most recent version for each key is selected and the rest are discarded without remembering the intermediate results, see Barber: Para. 0131).

As to claim 20, Billa discloses wherein the operations further comprise: 
providing the request for the data objects to each shard of a plurality of shards included in the distributed index that includes a cluster of a plurality of nodes where each node of the plurality of nodes includes one or more shards and where each node of the plurality of nodes stores the data objects as distributed data across the one or more shards, wherein the request includes a request for a predetermined number of data object results (searching for index information sharded across the LBA nodes to identify one or more LBA nodes with the queried index information, see Billa: Para. 0074 – 0078, and maximum number of incoming data elements from the results, see Billa: Para. 0062 and included Table). 
However, Billa does not explicitly disclose receiving a shard priority queue of data object results from each shard, wherein each shard priority queue includes the predetermined number of data object results; and determining a global priority queue of data object results based on each shard priority queue of data object results, wherein the global priority queue of data object results includes the predetermined number of data object results, wherein the data objects identified by the global priority queue are retrieved from each shard, respectively, and provided for the streaming.
Barber teaches receiving a shard priority queue of data object results from each shard, wherein each shard priority queue includes the predetermined number of data object results (priority queue for run results returned from each index I the distributed index structure from a predefined threshold of runs, see Barber: Para. 0116 and 0131 – 0137, wherein distributed sharding across the nodes, see Para. 0070 – 0072); and 
determining a global priority queue of data object results based on each shard priority queue of data object results, wherein the global priority queue of data object results includes the predetermined number of data object results, wherein the data objects identified by the global priority queue are retrieved from each shard, respectively, and provided for the streaming (priority queue for run results returned from each index I the distributed index structure from a predefined threshold of runs, see Barber: Para. 0116 and 0131 – 0137, wherein distributed sharding across the nodes, see Para. 0070 – 0072).
Barber and Billa are analogous due to their disclosure of distributed searching using an index.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Billa’s use of search and retrieval of data relevant to a query using an index with Barber’s use of a priority queue in order to allow real-time analytics over freshly ingested data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164